DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-88 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-88 not been further treated on the merits.
Claims 1-4 are objected to because of the following informalities:
The claims use active verbs for functions that the structure of the apparatus/device is intended to perform, but as these claims are directed to an apparatus, the “active step” should be in a format such as “structure X configured to Y.” The reason for this is that confusion can arise between whether actions are functional capabilities of the structure, or active method steps for using the apparatus, which would be indefinite under 35 U.S.C. § 112. For example, in claim 1, “the warping sensor detecting whether a warping condition...occurs,” may be corrected to “the warping sensor configured to detect whether a warping condition...occurs.” Applicant’s cooperation in identifying and correcting these “active verbs” is appreciated. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,874,152. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims comprise features that are all claimed in the alternative, and each of these is anticipated by the claims in Patent No. 10,874,152.
Claim Interpretation
For claims 1-4, the claims are directed to an apparatus/device that does not comprise a controller/processor for performing the claimed functions. Therefore, these functions are not required by the prior art, and are given limited patentable weight. For the purposes of examination, they have been treated as though the function is properly tied to a processor or computer, but the Examiner recommends that Applicant amend in order to require the function by tying a controller/processor directly to the function it is configured to control/perform. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, the alphabetical listing of claim features is indefinite because, as each dependent claim inherits the limitations from the precedent claims, the alphabetical feature list reference letters become redundant. Claim 1 comprises (a)-(d) from the start, so each dependent claim also comprises the (a)-(d) from claim 1, and then different features that are confusingly, also labeled (a)-(d). The claims are replete with duplicate list indicia, including (i), (ii), … and the like. This renders the claims unclear as the antecedent basis provided for these listed features is not consistent. Applicant can remove the lettering, or alter the dependent claims to not re-use the same designations. Applicant’s assistance is respectfully requested to review the full listing of claims for this issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruentzig (U.S. Patent Application Publication No. 2017/0049164).
Regarding claim 1, Gruentzig teaches a device comprising: 
(a) one or more sensors for detecting an impact or physiological stimulus (¶[0271]); 
(b) two or more bladders (¶[0275] bladder system, ¶¶[0016-0017] summarizes numbers of bladders), each of said bladders comprising an aperture providing communication from an interior of the bladder to an exterior of the bladder (¶[0219]); 
(c) an inflation system for inflating said bladders comprising 
(i) an air pump or a cartridge comprising a gas or gas-generating agent (¶[0357] and ¶[0359], ¶[0363]) and 
(ii) a valve or flow restrictor, wherein said air pump or cartridge is fluidly coupled to said bladders by at least one airtight channel comprising said valve or flow restrictor (¶[0361] valve arrays); and 
(d) a triggering mechanism for activating said inflation system in response to a signal from said one or more sensors (¶[0276]), 
wherein at least one surface of said two or more bladders is contacted by an elastic material that can resist expansion of greater than 500% against a pressure of less than 300 mm Hg (¶[0278], ¶[0323], ¶[0348] it is noted that resisting against “less than 300 mm Hg” encompasses resisting 0 mm Hg pressure and almost any material is capable of resisting no pressure).
Regarding claim 2, Gruentzig teaches the device of claim 1.
Gruentzig further teaches wherein: 
(a) said sensor detects said impact by detecting a change in pressure or conductivity (¶[0302]); 
(b) said sensor is a piezoelectric system, a network of airtight channels, and/or a conductive material (¶[0302]); 
(c) said gas is pressurized and is selected from the group consisting of carbon dioxide, nitrogen, oxygen, and hydrogen or is a non-flammable and/or inert gas (¶[0276], ¶[0363]); 
(d) said cartridge comprises said gas-generating agent (¶[0363] precursor for generating gas); 
(e) said first airtight network further comprises an aperture and a valve or flow restrictor controlling gas flow through said aperture (¶[0022], ¶[0086] tube network); 
(f) said triggering mechanism is configured to activate said inflation system in response to a manual signal, thereby causing said bladders to inflate (¶[0262] triggered manually, ¶[0281] rip cord, for example); 
(g) said triggering mechanism and said one or more sensors or said inflation system are connected by leads or by a wireless signal (¶[0089-0092]; 
(h) said system comprises a first layer comprising said one or more sensors, a second layer comprising said inflation system and a third layer comprising a sealant system (¶[0050-0051], ¶[0113]); 
(i) said system is configured for use by a mammal or with an inanimate object (¶[0058]); and/or 
(j) said system further comprises an energy source (¶[0114]), a GPS unit (¶[0116]), and/or a data transmitter (¶[0117]).
Regarding claim 3, Gruentzig teaches the device of claim 2.
Gruentzig further teaches wherein said first, second, and third layers are integrated into a single layer (¶[0270]).
Regarding claim 4, Gruentzig teaches the device of any one of claims 1-3.
Gruentzig further teaches wherein: 
(a) when activated by said triggering mechanism, one or more of said bladders are configured to be inflated by said pressurized gas or gas evolved by said gas-generating agent (¶[0359], ¶[0366]); 
(b) said aperture and valve or flow restrictor are configured for manual inflation of one or more of said bladders (¶[0023]); 
(c) said system is configured as an article of clothing (¶[0118]); 
(d) said leads are wires, conductive thread, conductive ink, conductive coating, or metal pads (¶[0034]); 
(e) said inanimate object is configured to be filled with gas or liquid (¶[0058]); 
(f) said piezoelectric system comprises a piezoelectric film (¶[0305]) and/or said conductive material comprises a network of conductive mesh or layers of material with different conductivity levels (¶[0323-0324]); 
(g) said energy source is a battery powered power supply (¶[0391]); 
(h) said GPS unit is configured for activation in response to a wired or a wireless signal from said one or more impact detection sensors, a manual signal, or by manual activation (¶[0401]); 
(i) said gas-generating agent is selected from the group consisting of an alkali metal chlorate, an alkali metal perchlorate, a peroxide, or a superoxide (¶[0365]); and/or 
(j) said mammal is selected from the group consisting of a human or dog (¶[0262]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792